Per Curiam.
The separate juvenile court adjudged the subject 15-year-old to be within the purview of Neb. Rev. Stat. § 43-247(3)(a) and (b) (Reissue 1984) and placed her care and custody in and with the Department of Social Services. The brief filed in this court by the appellant parents fails to make specific assignments of error as required by Neb. Rev. Stat. § 25-1919 (Reissue 1985) and Neb. Ct. R. of Prac. 9D(l)d (rev. 1986). The brief further fails to make any references to the record as required by Neb. Ct. R. of Prac. 9D(l)f (rev. 1986). Under either of those circumstances, the judgment of the lower court will be affirmed, absent any plain error this court may note. Leisy v. Lisco State Bank, 223 Neb. 946, 395 N.W.2d 517 (1986); State v. Eckstein, 223 Neb. 943, 395 N.W.2d 515 (1986). Accordingly, the judgment of the separate juvenile court is affirmed.
Affirmed.